Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 1 of 32

                                 EXHIBIT B-1


                                                                          Frank C. Brame
                                                                The Brame Law Firm P.C.
                                                              3333 Lee Parkway, Suite 600
                                                                      Dallas, Texas 75219
                                                                frank@bramelawfirm.com
                                                                       214.665.9464 (ph.)
                                                                       214.665.9590 (fax)




                                 November 26, 2018

  Sent By Online Request

  FOIA/PA Request
  FOIA and Transparency
  Department of the Treasury
  Washington, D.C. 20220

  Dear Sir:

  In accordance with the Freedom of Information Act (“FOIA”), I make the
  following requests for information.

  This request is made under FOIA and any statute providing for public access to
  government information.

  This firm is counsel to Saul Ortega and David Rogers. The purpose of this
  request is to gather public records about the administrative law judges who are
  conducting the following hearing against my clients: In re Saul Ortega and David
  Rogers, AA-EC-2017-44 & 45, In the Office of the Comptroller of the Currency
  (the “Enforcement Action”).

  I request that I be sent copies of the following documents or, if there are a large
  number, be permitted to inspect the following documents and receive one copy of
  the ones I would like. Either electronic or paper format is fine. I will pay fees
  assessed under FOIA. If the fees will exceed $500, I would like you to contact
  me first.




  frank@bramelawfirm.com        The Brame Law Firm P.C.                    214.665.9464


                                                                                            Page |2
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 2 of 32




  Subject of Request (“Subject”)

  Ratification of Administrative Law Judge Appointments signed by Steven T.
  Mnuchin on November 15, 2018


  Documents Requested

     1. All documents, cover letters, exhibits, and appendices that were attached
        to or submitted contemporaneously with the Ratification of Administrative
        Law Judge Appointments signed by Steven T. Mnuchin on November 15,
        2018.

     2. All documents provided to or reviewed by Steven T. Mnuchin (or his
        staff) prior to signing the Ratification of Administrative Law Judge
        Appointments signed by Steven T. Mnuchin on November 15, 2018.


  This request is time sensitive. I have been ordered to provide a reply and
  comments to the OCC regarding the Subject of this request by no later than
  December 4, 2018. Therefore, we request compliance herewith by December 3,
  2018. An email response is acceptable.

  If you have any questions about the nature or scope of this request, please call me
  at the phone number listed above. If you determine that all or some portion of the
  information requested is excepted from required public disclosure under a
  particular exception, I request that you advise me as to which exceptions you
  believe apply.
  Thank you for your timeliness and I await your response.




  frank@bramelawfirm.com        The Brame Law Firm P.C.                  214.665.9464


                                                                                        Page |3
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 3 of 32



                                          Sincerely,



                                          Frank C. Brame
  c.     Bill Sims, Esq.




  frank@bramelawfirm.com   The Brame Law Firm P.C.         214.665.9464


                                                                          Page |4
             Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 4 of 32

                                                     EXHIBIT B-2
Frank C. Brame

From:                              Frank C. Brame <frank@bramelawfirm.com>
Sent:                              Monday, December 17, 2018 2:08 PM
To:                                'foia@treasury.gov'
Subject:                           Follow-up
Attachments:                       12.7.18 FOIA Request (Department of Treasury).pdf


Dear sir – I write to follow up with your office on the attached request. Please let me know the status or if you have any
information for me. Thanks very much, Frank

Frank C. Brame
The Brame Law Firm PLLC
frank@bramelawfirm.com
3333 Lee Parkway, Suite 600
Dallas, Texas 75219
214.665.9464 (office)
713.857.8925 (mobile)
www.bramelawfirm.com
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 5 of 32




                                                                       Frank C. Brame
                                                             The Brame Law Firm P.C.
                                                           3333 Lee Parkway, Suite 600
                                                                   Dallas, Texas 75219
                                                             frank@bramelawfirm.com
                                                                    214.665.9464 (ph.)
                                                                    214.665.9590 (fax)




                                 December 7, 2018

  Sent By U.S. Mail

  FOIA/PA Request
  FOIA and Transparency
  Department of the Treasury
  Washington, D.C. 20220

  Dear Sir:

  On November 26, 2018, I sent a FOIA letter by online request, seeking expedited
  relief by December 3. That request is attached hereto. To date, I have received
  no response. Please contact me as soon as possible to let me know the status of
  my request. Thank you.

                                              Sincerely,



                                              Frank C. Brame

  c.     Bill Sims, Esq. (by email)




  frank@bramelawfirm.com       The Brame Law Firm P.C.                  214.665.9464


                                                                                         Page |2
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 6 of 32




                                                                          Frank C. Brame
                                                                The Brame Law Firm P.C.
                                                              3333 Lee Parkway, Suite 600
                                                                      Dallas, Texas 75219
                                                                frank@bramelawfirm.com
                                                                       214.665.9464 (ph.)
                                                                       214.665.9590 (fax)




                                 November 26, 2018

  Sent By Online Request

  FOIA/PA Request
  FOIA and Transparency
  Department of the Treasury
  Washington, D.C. 20220

  Dear Sir:

  In accordance with the Freedom of Information Act (“FOIA”), I make the
  following requests for information.

  This request is made under FOIA and any statute providing for public access to
  government information.

  This firm is counsel to Saul Ortega and David Rogers. The purpose of this
  request is to gather public records about the administrative law judges who are
  conducting the following hearing against my clients: In re Saul Ortega and David
  Rogers, AA-EC-2017-44 & 45, In the Office of the Comptroller of the Currency
  (the “Enforcement Action”).

  I request that I be sent copies of the following documents or, if there are a large
  number, be permitted to inspect the following documents and receive one copy of
  the ones I would like. Either electronic or paper format is fine. I will pay fees
  assessed under FOIA. If the fees will exceed $500, I would like you to contact
  me first.




  frank@bramelawfirm.com        The Brame Law Firm P.C.                    214.665.9464


                                                                                            Page |2
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 7 of 32




  Subject of Request (“Subject”)

  Ratification of Administrative Law Judge Appointments signed by Steven T.
  Mnuchin on November 15, 2018


  Documents Requested

     1. All documents, cover letters, exhibits, and appendices that were attached
        to or submitted contemporaneously with the Ratification of Administrative
        Law Judge Appointments signed by Steven T. Mnuchin on November 15,
        2018.

     2. All documents provided to or reviewed by Steven T. Mnuchin (or his
        staff) prior to signing the Ratification of Administrative Law Judge
        Appointments signed by Steven T. Mnuchin on November 15, 2018.


  This request is time sensitive. I have been ordered to provide a reply and
  comments to the OCC regarding the Subject of this request by no later than
  December 4, 2018. Therefore, we request compliance herewith by December 3,
  2018. An email response is acceptable.

  If you have any questions about the nature or scope of this request, please call me
  at the phone number listed above. If you determine that all or some portion of the
  information requested is excepted from required public disclosure under a
  particular exception, I request that you advise me as to which exceptions you
  believe apply.
  Thank you for your timeliness and I await your response.




  frank@bramelawfirm.com        The Brame Law Firm P.C.                  214.665.9464


                                                                                        Page |3
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 8 of 32



                                          Sincerely,



                                          Frank C. Brame
  c.     Bill Sims, Esq.




  frank@bramelawfirm.com   The Brame Law Firm P.C.         214.665.9464


                                                                          Page |4
             Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 9 of 32

                                             EXHIBIT B-3
Frank C. Brame

From:                             Michelle.Henshaw@treasury.gov
Sent:                             Wednesday, December 19, 2018 9:30 AM
To:                               frank@bramelawfirm.com
Subject:                          FOIA 2018-11-128
Attachments:                      2018-11-128_Ackn Ltr_denyexpedite-FW_FINAL.pdf


Good morning Mr. Brame,

Attached is a copy of our correspondence regarding your request. Currently a search for responsive records is being
done.

Thank you,

Michelle Henshaw
Case Manager, FOIA & Transparency
Privacy, Transparency, and Records
Michelle.Henshaw@treasury.gov
Desk Phone: 202-622-0875
       Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 10 of 32


                                     DEPARTMENT OF THE TREASURY
                                           WASHINGTON, DC

                                               November 28, 2018

                                               Re: 2018-11-128



Mr. Frank Brame
The Brame Law Firm
3333 Lee Parkway, Suite 600
Dallas, TX 75219

Email: frank@bramelawfirm.com

SENT VIA EMAIL

Dear Mr. Brame:

This concerns your Freedom of Information Act (FOIA) request, submitted to Department of the
Treasury, dated November 26, 2018. You are requesting the following:

     “1. All documents, cover letters, exhibits, and appendices that were attached to or
     submitted contemporaneously with the Ratification of Administrative Law Judge
     Appointments signed by Steven T. Mnuchin on November 15, 2018.

     2. All documents provided to or reviewed by Steven T. Mnuchin (or his staff) prior to
     signing the Ratification of Administrative Law Judge Appointments signed by Steven
     T. Mnuchin on November 15, 2018. If you have any questions about the nature or
     scope of this request, please call me at the phone number listed above.”

Treasury Departmental Offices (DO) has initiated a search for records that would be responsive
to your request. We will make every effort to provide you with a timely response; however,
please be advised that unusual circumstances exist regarding the search for and review of
potentially responsive records. The unusual circumstances are due to the consultation required
between two or more program offices and/or a search is expected to result in voluminous records
and/or a search is required to be conducted for records stored in field offices or warehouses off
site; therefore, an additional processing extension of (10) days is required to process your
requests.

You have requested expedited processing for your requests. The FOIA states that “each agency
shall promulgate regulations … providing for expedited processing of requests for records.” 1
There are two categories of requests that merit expedited review under Treasury’s FOIA
regulations: (1) requests for which a lack of expedited treatment “could reasonably be expected


1
    See 5 U.S.C. § 552(a)(6)(E)(i)
       Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 11 of 32


to pose an imminent threat to the life or physical safety of an individual;” or (2) where there is an
“urgency to inform the public about an actual or alleged Federal Government activity”, if made
by a person primarily engaged in disseminating information.” 2

In your request, you stated that “This request is time sensitive. I have been ordered to provide
a reply and comments to the OCC regarding the Subject of this request by no later than
December 4, 2018. Therefore, we request compliance herewith by December 3, 2018. An
email response is acceptable.”

Based upon my review of the information contained in your request, and in consideration of the
two factors identified above, I have determined to deny your request for expedited processing.
You have not provided any evidence that information if not disseminated could pose an
imminent threat to the life or physical safety of an individual or that there is an “urgency to
inform the public about an actual or alleged Federal Government activity.”

You have the right to appeal adverse. Should you wish to do so, your appeal must be received
within 90 days of the date of this letter. Your appeal must be in writing, signed by you or your
representative, and should contain the rational for the appeal. Your appeal should be received by
February 26, 2019, and addressed to the following address:

                   FOIA Appeal
                   FOIA and Transparency
                   Privacy, Transparency, and Records
                   Department of the Treasury
                   1500 Pennsylvania Ave., N.W.
                   Washington, D.C. 20220

We will review your request for a fee waiver once our office ascertains that the billable costs will
exceed our $25.00 billing threshold per request.

You may seek dispute resolution services from our Treasury FOIA Public Liaison by contacting
Paul Levitan, Director, FOIA and Transparency at (202) 622-8098 or email
FOIAPL@treasury.gov.

A FOIA Public Liaison is a supervisory official to whom FOIA requesters can raise questions or
concerns about the agency’s FOIA process. FOIA Public Liaisons can explain agency records,
suggest agency offices that may have responsive records, provide an estimated date of
completion, and discuss how to reformulate and/or reduce the scope of requests in order to
minimize fees and expedite processing time.

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison, the Office of
Government Information Services (OGIS) also mediates disputes between FOIA requesters and




2
    See 31 CFR § 1.5(e)


                                                  2
    Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 12 of 32


federal agencies as a non-exclusive alternative to litigation. If you wish to contact OGIS, you
may contact the agency directly at the following address, emails, fax or telephone numbers:

               Office of Government Information Services
               National Archives and Records Administration
               8601 Adelphi Road – OGIS
               College Park, MD 20740-6001
               Email: ogis@nara.gov
               Telephone: 202-741-5770
               Toll free: 1-877-684-6448
               Fax: 202-741-5769

Your request is also being routed to the Office of the Comptroller of the Currency (OCC) for
processing and direct response to you. Further inquiries to the OCC should be forwarded to the
address below:

               Office of the Comptroller of the Currency
               Disclosure Services
               400 7th Street, SW
               Suite 3E-218, Mail Stop 6W-11
               Washington, DC 20219
               http://foia-pal.occ.gov/ (email is through their portal)

You may reach me via telephone at (202) 622-0930, extension 2; or via email at
FOIA@treasury.gov. Please reference the FOIA request number 2018-11-128 when inquiring
about your request.

                                              Sincerely,
                                                                          Digitally signed by Michelle Henshaw
                                               Michelle                   DN: cn=Michelle Henshaw, o=Privacy,
                                                                          Transparency and Records, ou=FOIA &amp;
                                                                          Transparency,
                                               Henshaw                    email=michelle.henshaw@treasury.gov, c=US
                                                                          Date: 2018.11.28 11:08:45 -05'00'

                                              Michelle Henshaw
                                              FOIA Case Manager, FOIA and Transparency
                                              Privacy, Transparency, and Records




                                                 3
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 13 of 32


                                   EXHIBIT B-4

                                                                               Frank C. Brame
                                                                     The Brame Law Firm P.C.
                                                                   3333 Lee Parkway, Suite 600
                                                                           Dallas, Texas 75219
                                                                     frank@bramelawfirm.com
                                                                            214.665.9464 (ph.)
                                                                            214.665.9590 (fax)




                                  December 20, 2018

  Sent By U.S. Mail and Email

  FOIA APPEALS
  FOIA and Transparency
  Department of the Treasury
  1500 Pennsylvania Ave, NW
  Washington, D.C. 20220

                           Appeal for Expedited Processing

  Dear Sir or Madam:

  On November 26, 2018, I sent a FOIA letter by online request, seeking expedited
  relief by December 3. As I received no response, I followed up on December 7
  and then again on December 17. I received no response until December 19, 2018.
  These materials are attached hereto for your review.

  The December 19, 2018 response from the Treasury Department denied my
  request for expedited treatment. A compelling need for expedited treatment
  exists in order to respond timely to a briefing schedule set forth by ALJ C.
  Richard Miserendino in proceedings before the OCC.

  By this letter, I appeal that denial of my request as follows:

  Treasury’s denial of my request for expedited treatment was untimely. As such,
  the Treasury Department has waived the right to deny the request and the
  requester is entitled to expedited treatment. Pursuant to applicable regulations,
  the requester must be notified of the denial within 10 calendar days of the date of
  the request. 31 C.F.R. 1.5(3)(4). Here, that deadline was December 5, 2018.




  frank@bramelawfirm.com         The Brame Law Firm P.C.                        214.665.9464


                                                                                                 Page |1
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 14 of 32



  However, no response was sent until December 19. It is worth noting that the
  denial letter has been dated November 28, 2018 and states “Sent Via Email.” No
  email was received by this office on that date or at any time before December 19,
  2018.

  Furthermore, it is instructive that Secretary Mnuchin purportedly signed the
  Ratification of Administrative Law Judge Appointments (“Ratification”) on
  November 15, 2018 and such document was provided to OCC Counsel, Frank
  Salamone, no later than November 19, 2018 (see attachment). He was apparently
  able to obtain enough information about it to file a detailed brief regarding it with
  the ALJ on November 20. Thus, if the Treasury Department was able to deliver
  such materials to my opposing counsel within four days, which included a
  weekend, there is no doubt that that it should be able to get documents that were
  attached to it to me on a similar timetable.

  Therefore, I respectfully request that my appeal be granted and expedited
  treatment be provided.

                                                Sincerely,



                                                Frank C. Brame

  c.     Bill Sims, Esq. (by email)
         FOIA Public Liaison (by email)
         Office of Government Information Services (by email)
         Michelle Henshaw (by email)




  frank@bramelawfirm.com         The Brame Law Firm P.C.                   214.665.9464


                                                                                          Page |2
            Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 15 of 32


Frank C. Brame

From:                              Frank C. Brame <frank@bramelawfirm.com>
Sent:                              Monday, December 17, 2018 2:08 PM
To:                                'foia@treasury.gov'
Subject:                           Follow-up
Attachments:                       12.7.18 FOIA Request (Department of Treasury).pdf


Dear sir – I write to follow up with your office on the attached request. Please let me know the status or if you have any
information for me. Thanks very much, Frank

Frank C. Brame
The Brame Law Firm PLLC
frank@bramelawfirm.com
3333 Lee Parkway, Suite 600
Dallas, Texas 75219
214.665.9464 (office)
713.857.8925 (mobile)
www.bramelawfirm.com
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 16 of 32




                                                                       Frank C. Brame
                                                             The Brame Law Firm P.C.
                                                           3333 Lee Parkway, Suite 600
                                                                   Dallas, Texas 75219
                                                             frank@bramelawfirm.com
                                                                    214.665.9464 (ph.)
                                                                    214.665.9590 (fax)




                                 December 7, 2018

  Sent By U.S. Mail

  FOIA/PA Request
  FOIA and Transparency
  Department of the Treasury
  Washington, D.C. 20220

  Dear Sir:

  On November 26, 2018, I sent a FOIA letter by online request, seeking expedited
  relief by December 3. That request is attached hereto. To date, I have received
  no response. Please contact me as soon as possible to let me know the status of
  my request. Thank you.

                                              Sincerely,



                                              Frank C. Brame

  c.     Bill Sims, Esq. (by email)




  frank@bramelawfirm.com       The Brame Law Firm P.C.                  214.665.9464


                                                                                         Page |2
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 17 of 32




                                                                          Frank C. Brame
                                                                The Brame Law Firm P.C.
                                                              3333 Lee Parkway, Suite 600
                                                                      Dallas, Texas 75219
                                                                frank@bramelawfirm.com
                                                                       214.665.9464 (ph.)
                                                                       214.665.9590 (fax)




                                 November 26, 2018

  Sent By Online Request

  FOIA/PA Request
  FOIA and Transparency
  Department of the Treasury
  Washington, D.C. 20220

  Dear Sir:

  In accordance with the Freedom of Information Act (“FOIA”), I make the
  following requests for information.

  This request is made under FOIA and any statute providing for public access to
  government information.

  This firm is counsel to Saul Ortega and David Rogers. The purpose of this
  request is to gather public records about the administrative law judges who are
  conducting the following hearing against my clients: In re Saul Ortega and David
  Rogers, AA-EC-2017-44 & 45, In the Office of the Comptroller of the Currency
  (the “Enforcement Action”).

  I request that I be sent copies of the following documents or, if there are a large
  number, be permitted to inspect the following documents and receive one copy of
  the ones I would like. Either electronic or paper format is fine. I will pay fees
  assessed under FOIA. If the fees will exceed $500, I would like you to contact
  me first.




  frank@bramelawfirm.com        The Brame Law Firm P.C.                    214.665.9464


                                                                                            Page |2
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 18 of 32




  Subject of Request (“Subject”)

  Ratification of Administrative Law Judge Appointments signed by Steven T.
  Mnuchin on November 15, 2018


  Documents Requested

     1. All documents, cover letters, exhibits, and appendices that were attached
        to or submitted contemporaneously with the Ratification of Administrative
        Law Judge Appointments signed by Steven T. Mnuchin on November 15,
        2018.

     2. All documents provided to or reviewed by Steven T. Mnuchin (or his
        staff) prior to signing the Ratification of Administrative Law Judge
        Appointments signed by Steven T. Mnuchin on November 15, 2018.


  This request is time sensitive. I have been ordered to provide a reply and
  comments to the OCC regarding the Subject of this request by no later than
  December 4, 2018. Therefore, we request compliance herewith by December 3,
  2018. An email response is acceptable.

  If you have any questions about the nature or scope of this request, please call me
  at the phone number listed above. If you determine that all or some portion of the
  information requested is excepted from required public disclosure under a
  particular exception, I request that you advise me as to which exceptions you
  believe apply.
  Thank you for your timeliness and I await your response.




  frank@bramelawfirm.com        The Brame Law Firm P.C.                  214.665.9464


                                                                                        Page |3
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 19 of 32



                                          Sincerely,



                                          Frank C. Brame
  c.     Bill Sims, Esq.




  frank@bramelawfirm.com   The Brame Law Firm P.C.         214.665.9464


                                                                          Page |4
             Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 20 of 32


Frank C. Brame

From:                              Salamone, Frank <Frank.Salamone@occ.treas.gov>
Sent:                              Monday, November 19, 2018 4:13 PM
To:                                frank@bramelawfirm.com; Bill Sims
Cc:                                Swanson, Grant; D'Alessio, Christopher; Taran, Nathan
Subject:                           meet & confer
Attachments:                       OCC ALJ Ratification.pdf

Importance:                        High


Frank and Bill,

On Friday, Secretary Mnuchin signed the attached Ratification of Administrative Law Judge Appointments. To address
this development, we will file a Motion for Leave to Amend OCC’s Response to Respondents’ Objections to Orders
Issued by the Administrative Law Judge (Motion) around 5 p.m. Eastern tomorrow.

We are contacting you to meet and confer regarding this Motion. Please let us know whether you intend to oppose our
Motion. We ask that you do so ASAP, but by no later than 3 p.m. Eastern tomorrow. If we do not hear from you, we will
proceed as if you intend to oppose the Motion.

Please let us know if you would like to discuss further.

Thanks,


Frank C. Salamone
Counsel
Enforcement and Compliance Division
Office of the Comptroller of the Currency
400 7th Street, SW
Washington, D.C. 20219

office: (202) 649-6262
mobile: (202) 374-1372
fax:    (571) 293-4550
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 21 of 32
             Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 22 of 32

                                             EXHIBIT B-5
Frank C. Brame

From:                            Frank C. Brame <frank@bramelawfirm.com>
Sent:                            Friday, February 08, 2019 10:11 AM
To:                              'Michelle.Henshaw@treasury.gov'
Subject:                         RE: Automatic reply: Appeal of Denial of Expedited Treatment - FOIA Request
                                 2018-11-128


Dear Michelle – Can you provide me a status update on my FOIA request? I have not heard anything. I have dialed the
phone number you provided but the extension just rings and rings. Thanks, Frank

Frank C. Brame
The Brame Law Firm PLLC
frank@bramelawfirm.com
3333 Lee Parkway, Suite 600
Dallas, Texas 75219
214.665.9464 (office)
713.857.8925 (mobile)
www.bramelawfirm.com

From: Michelle.Henshaw@treasury.gov [mailto:Michelle.Henshaw@treasury.gov]
Sent: Thursday, December 20, 2018 5:47 PM
To: frank@bramelawfirm.com
Subject: Automatic reply: Appeal of Denial of Expedited Treatment - FOIA Request 2018-11-128



I am out of the office. I will respond as soon as I can when I return on December 21, 2018.

If you have a FOIA-related question please call 202/622-0930 (please listen for the prompts) or email
TreasFOIA@Treasury.gov.

Thank you,

Michelle L. Henshaw
FOIA & Transparency
Privacy, Transparency, & Records
Main Phone 202-622-0930
             Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 23 of 32


Frank C. Brame

From:                             Frank C. Brame <frank@bramelawfirm.com>
Sent:                             Thursday, February 14, 2019 11:08 AM
To:                               'Michelle.Henshaw@treasury.gov'
Subject:                          RE: FOIA 2018-11-128


Any update? Thanks, Frank

Frank C. Brame
The Brame Law Firm PLLC
frank@bramelawfirm.com
3333 Lee Parkway, Suite 600
Dallas, Texas 75219
214.665.9464 (office)
713.857.8925 (mobile)
www.bramelawfirm.com

From: Michelle.Henshaw@treasury.gov [mailto:Michelle.Henshaw@treasury.gov]
Sent: Friday, February 08, 2019 1:52 PM
To: frank@bramelawfirm.com
Subject: RE: FOIA 2018-11-128

Mr. Brame,

Just wanted to give you an update about your request. I’ve heard back from the program office and it is in the final
review process. I’ll check back with them next week and let you know what I find out.

I am out of the office on Monday, but wanted let you know what I found out.

Have a great weekend.


Michelle Henshaw
Case Manager, FOIA & Transparency
Privacy, Transparency, and Records
Michelle.Henshaw@treasury.gov
Desk Phone: 202-622-0875



From: Frank C. Brame <frank@bramelawfirm.com>
Sent: Friday, February 8, 2019 11:12 AM
To: Henshaw, Michelle <Michelle.Henshaw@treasury.gov>
Subject: RE: FOIA 2018‐11‐128

Hi Michelle. Just following up on this. Any developments? Thanks, Frank

Frank C. Brame
The Brame Law Firm PLLC
             Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 24 of 32
frank@bramelawfirm.com
3333 Lee Parkway, Suite 600
Dallas, Texas 75219
214.665.9464 (office)
713.857.8925 (mobile)
https://hyperlink.services.treasury.gov/agency.do?origin=www.bramelawfirm.com

From: Michelle.Henshaw@treasury.gov [mailto:Michelle.Henshaw@treasury.gov]
Sent: Wednesday, December 19, 2018 9:30 AM
To: frank@bramelawfirm.com
Subject: FOIA 2018-11-128

Good morning Mr. Brame,

Attached is a copy of our correspondence regarding your request. Currently a search for responsive records is being
done.

Thank you,

Michelle Henshaw
Case Manager, FOIA & Transparency
Privacy, Transparency, and Records
Michelle.Henshaw@treasury.gov
Desk Phone: 202-622-0875
            Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 25 of 32
                                          EXHIBIT B-6
Frank C. Brame

From:                            Juanita.Baker@treasury.gov
Sent:                            Friday, February 15, 2019 1:27 PM
To:                              frank@bramelawfirm.com
Subject:                         2018-11-128 FOIA Request Final Response
Attachments:                     2018-11-128 FOIA Request Request.pdf; Ratification of Administrative Law Judge
                                 Appointments Final 11-15-18_Redacted.pdf; 2018-11-128 Letter_Final_Signed.pdf


Good Afternoon Mr. Brame,

Attached is Treasury’s final response to your FOIA Request 2018‐11‐128.

Thanks,

Juanita Baker
FOIA and Transparency
Privacy, Transparency, and Records
Department of Treasury
Juanita.Baker@treasury.gov
    Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 26 of 32

                               DEPARTMENT OF THE TREASURY
                                        WASHINGTON, D.C.




                                            February 15, 2019

                                            RE: 2018-11-128


Mr. Frank Brame
The Brame Law Firm
3333 Lee Parkway Suite 600
Dallas, TX 75219
Email: frank@bramelawfirm.com

VIA ELECTRONIC MAIL


Dear Mr. Brame:

This is the Department of the Treasury’s (Treasury) final response to your Freedom of Information
Act (FOIA) request dated November 26, 2018. You requested: (1) all documents, cover letters,
exhibits, and appendices that were attached to or submitted contemporaneously with the Ratification
of Administrative Law Judge Appointments signed by Steven T. Mnuchin on November 15, 2018;
and, (2) all documents provided to or reviewed by Steven T. Mnuchin (or his staff) prior to signing
the Ratification of Administrative Law Judge Appointments signed by Steven T. Mnuchin on
November 15, 2018.

Your request has been processed under the provisions of the FOIA, 5 U.S.C. § 552. Treasury’s
Departmental Offices (DO) conducted a search and located one responsive record. After carefully
reviewing the document, I am releasing 5 pages in full and 7 pages in part. The withheld information
is protected from disclosure under the FOIA pursuant to 5 U.S.C. § 552(b) (5) and (6).

FOIA Exemption 5 protects “Inter-agency or intra-agency memorandums or letters which would
not be available by law to a party other than an agency in litigation with the agency.” Courts have
construed this somewhat opaque language to “exempt those documents, and only those documents
that are normally privileged in the civil discovery context.” The three primary, most frequently
invoked privileges that have been held to be incorporated into Exemption 5 are the deliberative
process privilege, the attorney work-product privilege, and the attorney-client privilege. The
responsive records are part of the decision making process and must be withheld to protect the
integrity of opinions and recommendations of the agency.

FOIA Exemption 6 provides protection for records and information the disclosure of which would
constitute a clearly unwarranted invasion of personal privacy. This requires a balancing of the
public’s right to disclosure against the individual’s right to privacy. The privacy interests of the
individual in the records you have requested outweigh any minimal public interest in disclosure of
the information.
    Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 27 of 32



There are no fees assessed at this time since allowable charges fell below $25.

Since Treasury’s response constitutes an adverse action, you have the right to appeal this
determination within 90 days from the date of this letter. By filing an appeal, you preserve your
rights under FOIA and give the agency a chance to review and reconsider your request and the
agency’s decision. Your appeal must be in writing, be signed by you or your representative, contain
the rationale for your appeal, and cite the FOIA reference number noted above. Please address your
appeal to:

                FOIA Appeal
                FOIA and Transparency
                Privacy, Transparency and Records
                Department of the Treasury
                1500 Pennsylvania Avenue, N.W.
                Washington, DC 20220

If you would like to discuss this response before filing an appeal to attempt to resolve your dispute
without going through the appeals process, you may contact Treasury DO FOIA Public Liaison,
Paul Levitan, at (202) 622-0893 or email FOIAPL@treasury.gov.

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison, the Office of
Government Information Services (OGIS) also mediates disputes between FOIA requesters and
federal agencies as a non-exclusive alternative to litigation. If you wish to contact OGIS, you may
write directly to:

                Office of Government Information Services
                National Archives and Records Administration
                8601 Adelphi Road – OGIS
                College Park, MD 20740-6001
                ogis@nara.gov
                ogis.archives.gov
                (202) 741-5770
                (877) 684-6448

If any questions arise concerning this action, please contact Juanita Baker at (202) 622-0930 or
email FOIA@treasury.gov. Please reference FOIA request 2018-11-128 when inquiring.

                                                     Sincerely,
                                                                      Digitally signed
                                                      Paul            by Paul Levitan
                                                                      Date:
                                                      Levitan         2019.02.15
                                                                      13:45:34 -05'00'
                                                     Paul Levitan
                                                     Director, FOIA & Transparency




                                                 2
Online FOIA Queue -                                                        Page 1 of 2
       Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 28 of 32
                                                                                                   Treasury DO 2018-11-128
   SharePoint                                                                                      Newsfeed   OneDrive   Sites




Title

Online FOIA ID         22979555e92540a2a3387c759c24c30f

First Name             FRANK

Middle Initial         N/A

Last Name              BRAME

Company Organization   The Brame Law Firm

Phone Number           2146659464

Other Phone Number     N/A

Fax Number             N/A

Street Address Line1   3333 Lee Parkway

Street Address Line2   Suite 600

City                   Dallas

State                  TX

Zip                    75219

Country                United States

Email Address          frank@bramelawfirm.com

Delivery Method        Electronic Copy

Bureau                 Departmental Offices (Headquarters)

Description            In accordance with the Freedom of Information Act (“FOIA”), I make the
                       following requests for information.
                       This request is made under FOIA and any statute providing for public
                       access to government information.
                       This firm is counsel to Saul Ortega and David Rogers. The purpose of
                       this request is to gather public records about the administrative law
                       judges who are conducting the following hearing against my clients: In
                       re Saul Ortega and David Rogers, AA-EC-2017-44 & 45, In the Office of
                       the Comptroller of the Currency (the “Enforcement Action”).
                       I request that I be sent copies of the following documents or, if there
                       are a large number, be permitted to inspect the following documents
                       and receive one copy of the ones I would like. Either electronic or paper
                       format is fine. I will pay fees assessed under FOIA. If the fees will
                       exceed $500, I would like you to contact me first.

                       Subject of Request (“Subject”)
                       Ratification of Administrative Law Judge Appointments signed by
                       Steven T. Mnuchin on November 15, 2018

                       Documents Requested

                       1. All documents, cover letters, exhibits, and appendices that were
                       attached to or submitted contemporaneously with the Ratification of
                       Administrative Law Judge Appointments signed by Steven T. Mnuchin
                       on November 15, 2018.

                       2. All documents provided to or reviewed by Steven T. Mnuchin (or his
                       staff) prior to signing the Ratification of Administrative Law Judge
                       Appointments signed by Steven T. Mnuchin on November 15, 2018.
                       If you have any questions about the nature or scope of this request,
                       please call me at the phone number listed above.

Fee Category           Commercial Use

Request Type           FOIA




https://app.treasuryecm.gov/sites/gofoia2/Lists/OnlineFOIAQueue/DispForm.aspx?ID=1...                                            11/26/2018
Online FOIA Queue -                                                        Page 2 of 2
       Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 29 of 32


Request Fee Waiver                  0

Request Expedited Processing        1

Will Pay Up To                      500

Enter Electronic Signature Code     22979555e92540a2a3387c759c24c30f

Full Name                           N/A

Created Date                        11/26/2018 11:39:00 AM

UserRefCode                         22979555e92540a2a3387c759c24c30f

Processed Status                    2018-11-128 site created on 11/26/2018 5:53:54 PM

Expedited Processing Justification This request is time sensitive. I have been ordered to provide a reply
                                   and comments to the OCC regarding the Subject of this request by no
                                   later than December 4, 2018. Therefore, we request compliance
                                   herewith by December 3, 2018. An email response is acceptable.

Expedited Request Date              2018-11-26 11:38:58

Fee Waiver Justification            N/A

Fee Waiver Request Date             N/A

Created at 11/26/2018 11:40 AM by       SpAdmin
                                                                                                 Close
Last modified at 11/26/2018 5:53 PM by     Tischer, Margaret




https://app.treasuryecm.gov/sites/gofoia2/Lists/OnlineFOIAQueue/DispForm.aspx?ID=1...                       11/26/2018
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 30 of 32


                                EXHIBIT B-7

                                                                        Frank C. Brame
                                                             The Brame Law Firm PLLC
                                                            3333 Lee Parkway, Suite 600
                                                                    Dallas, Texas 75219
                                                              frank@bramelawfirm.com
                                                                     214.665.9464 (ph.)
                                                                     214.665.9590 (fax)




                                 February 18, 2019

  Sent By U.S. Mail and Email

  FOIA APPEALS
  FOIA and Transparency
  Privacy, Transparency and Records
  Department of the Treasury
  1500 Pennsylvania Ave, NW
  Washington, D.C. 20220

  Re:    2018-11-128 – APPEAL

  To FOIA Appeals:

         This firm represents Saul Ortega and David Rogers in an administrative
  enforcement proceeding before the Office of the Comptroller of the Currency. On
  November 26, 2018, I sent a FOIA request online, seeking documents on behalf
  of Mr. Ortega and Mr. Rogers. That request is attached. Due to deadlines in the
  administrative proceeding, the request sought expedited treatment. As I received
  no response within the time period requested or under the deadlines allowed by
  law, I followed up on December 7 and then again on December 17. I again
  followed up on February 8 and on February 14.

         On February 15, 2019, I received the attached response from Paul Levitan
  which included 13 pages of heavily redacted records. According to Mr. Levitan,
  these extensive redactions constituted an “adverse action” on my request for
  documents under FOIA. This adverse action is based on citations to 5 U.S.C. §
  552(b)(5) and (6).




  frank@bramelawfirm.com      The Brame Law Firm PLLC                    214.665.9464


                                                                                          Page |1
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 31 of 32



         By this letter, I appeal the adverse action on the FOIA request on the
  following grounds:

          1.     Treasury’s denial of my request for documents was untimely. As
  such, the Treasury Department has waived its alleged objections to the production
  of documents. Setting aside that our request for expedited treatment was ignored
  and not timely considered, a response was due within twenty days of November
  26, 2018. The only response we received before February 15, 2019, was a letter
  on December 19, 2018 denying our request for expedited treatment. (We
  appealed that denial on December 20 and that appeal was ignored.)

          2.       Treasury’s assertions of privilege are not valid and have been
  waived because they are generic boilerplate assertions that do not invoke the
  protections of any privilege. To assert a privilege, a party must identify the
  privilege and describe the information withheld. “A blanket assertion of privilege
  is insufficient.” 1 Here, Treasury makes a generic statement that the withheld
  information is essentially that which is “normally privileged in the civil discovery
  context. The three primary, most frequently invoked privileges that have been
  held to be incorporated into Exemption 5 are the deliberative process privilege,
  the attorney work-product privilege, and the attorney-client privilege.” This
  shotgun approach is not permissible. According to Judge Higginbotham, “enough
  information must be supplied so that the court can determine whether the asserted
  privilege is applicable.” Here, one cannot tell what privilege is even being
  asserted, let alone whether it is applicable.

         3.      No privilege applies here. The substance of what has been
  redacted is unknown to us, but they do not appear to be covered by any privilege.
  The deliberative process privilege does not cover factual matters or decisions.
  The attachment 1 to the memo from Joseph M. Ottig appears to be an
  appointment document that could not possibly be covered by any privilege. We
  suspect many of the other redacted items are similar in nature.

         4.     Even if the deliberative process privilege applied to some of the
  redacted sentences, such privilege is only a qualified privilege and can be
  overcome. Harding v. Dallas County, 2016 U.S. Dist. LEXIS 177937, *32-34
  1
      Judge Patrick E. Higginbotham, MOORE’S FEDERAL PRACTICE § 26.90.




  frank@bramelawfirm.com            The Brame Law Firm PLLC               214.665.9464


                                                                                         Page |2
Case 4:19-cv-01078 Document 1-3 Filed on 03/22/19 in TXSD Page 32 of 32



  (N.D. Tex. 2016). In this case, the Appointments Clause of the United States
  Constitution and the Supreme Court cases interpreting it require that OCC ALJs
  be actually appointed by the Secretary of the Treasury. The law strictly prohibits
  the diffusion of the appointment power among various officials, including the
  delegation of such power to a lower official such as Mr. Ottig. Thus, it is of great
  importance to determine whether Secretary Mnuchin made an appointment or
  whether he simply was asked to sign off, retroactively, on an appointment actually
  made by someone else like the Office of Personnel Management or the OCC. The
  documents sought will prove or disprove whether the Constitution was followed
  in this instance. Because this information is highly relevant and goes to an
  extremely serious matter, any deliberative process concerns are outweighed in this
  case.

          5.     Finally, we object to the application of the deliberative process
  privilege under the “secret law” exception thereto, because the government
  attempts to hide under a veil of privilege its appointments.

          For the reasons stated above, we respectfully submit the above appeal and
  request that all redacted material be provided. Should you have any questions,
  please feel free to contact me.



                                               Sincerely,



                                               Frank C. Brame



  c.     Bill Sims, Esq. (by email)
         FOIA Public Liaison (by email)
         Office of Government Information Services (by email)
         Michelle Henshaw (by email)




  frank@bramelawfirm.com        The Brame Law Firm PLLC                   214.665.9464


                                                                                         Page |3
